Citation Nr: 1034647	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-
connected right knee strain.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for low back condition, to include as secondary to 
service-connected right knee strain.  

3.  Entitlement to service connection for low back condition to 
include as secondary to service-connected right knee strain.  

4.  Entitlement to a total rating due to individual 
unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision in which the RO 
continued a 10 percent evaluation for the Veteran's service-
connected right knee strain and a May 2008 rating decision in 
which the RO denied, in pertinent part, entitlement to service 
connection for low back condition and entitlement to a TDIU.  

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans' Law Judge.  

As the Board must first decide whether new and material evidence 
has been received to reopen the claim for service connection 
before it can address the matter on the merits-and in light of 
the Board's favorable action on the Veteran's petition to reopen 
the claim-the Board has characterized the appeal as encompassing 
the two issues listed on the title page.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to a rating in excess of 10 percent for 
right knee strain and entitlement to service connection for low 
back condition, to include as secondary to service-connected 
right knee strain, and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied the 
Veteran's claim for service connection for a low back condition.  
The Veteran did not initiate an appeal of that decision.  

2.  The evidence associated with the claims file since the August 
2005 rating decision includes evidence that is not cumulative and 
redundant of evidence of record at the time of the prior denial, 
that relates to unestablished facts necessary to substantiate the 
claim, and that raises a reasonable possibility of substantiating 
the claim for service connection for a low back condition.  


CONCLUSIONS OF LAW

1.  The RO's August 2005 decision that denied the claim for 
service connection for low back condition became final.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
20.204, 20.302, 20.1103 (2009).

2.  As evidence received since the August 2005 rating decision, 
denying service connection for a low back condition, is new and 
material, the criteria for reopening the claim for service 
connection for a low back condition are met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's low back 
disability claim and remands it for further development.  As 
such, no discussion of VA's duty to notify or assist is 
necessary.

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  
A claim which has been denied in an unappealed RO decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 2002), which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and material 
evidence, which applies prospectively to all claims made on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156(a)].  In the current case, 
the claim to reopen was received subsequent to that date.  
Therefore, the current version of the law, which is set forth in 
the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, then the claim will be reopened and decided upon 
the merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must evaluate 
the merits of the claim in light of all of the evidence, both new 
and old, after ensuring that VA's statutory duty to assist the 
claimant in the development of his claim has been fulfilled.  See 
38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material 
evidence has been submitted, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In an August 2005 rating decision, the RO denied service 
connection for a low back condition.  The evidence of record at 
that time consisted of the Veteran's service treatment records.  
Those records show that the Veteran did not complain of or seek 
treatment for a low back condition while in-service.  The 
Veteran's claim was denied because the evidence of record failed 
to show that the Veteran had been diagnosed with a low back 
disability.  

The evidence added to the record since the August 2005 rating 
decision consists of private treatment records, an October 2008 
VA (QTC) examination report, and testimony from the Veteran's May 
2010 Board hearing.  The newly submitted evidence shows that the 
Veteran has been diagnosed with degenerative arthritis of the 
lumbar spine.  

The evidence that has been submitted since the August 2005 rating 
decision is both new and material because it shows that the 
Veteran has been diagnosed with a low back disability.  Thus, the 
evidence tends to establish a previously unestablished fact that 
was necessary to substantiate the claim.  After reviewing the 
record, the Board finds that new and material evidence has been 
submitted to reopen the Veteran's claim of service connection for 
low back disability. 


ORDER

New and material evidence having been received, service 
connection for a low back condition, to include as secondary to 
service-connected right knee condition is reopened, and is 
granted to this extent only.  


REMAND

As to the merits of the low back claim, the Board has determined 
that new VA etiology opinion is necessary in order to adjudicate 
the claim.  An October 2008 VA (QTC) examination report shows 
that the examiner concluded that he was not able to connect the 
Veteran's low back condition with the service-connected right 
knee strain without resorting to mere speculation.  

While the examiner concluded that a medical opinion could not be 
provided without resorting to speculation, the Court of Appeals 
for Veterans Claims (Court) recently held that to provide such an 
opinion, the examiner must explain his basis for such an opinion.  
See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Furthermore, the Board must ensure that any medical opinion, 
including one that states no conclusion can be reached without 
resorting to speculation, is "based on sufficient facts or 
data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 
(2009).  Therefore, it must be clear, from either the examiner's 
statements or the Board decision, that the examiner has indeed 
considered "all procurable and assembled data," by obtaining 
all tests and records that might reasonably illuminate the 
medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 52 
(2007).  When the record leaves this issue in doubt, it is the 
Board's duty to remand for further development.  See Jones, 23 
Vet. App. at 392.  

The examiner may also have an obligation to conduct research in 
the medical literature depending on the evidence in the record at 
the time of examination.  See Wallin v. West, 11 Vet. App. 509, 
514 (1998).  The phrase "without resort to speculation" should 
reflect the limitations of knowledge in the medical community at 
large and not those of a particular examiner.

Finally, the examiner should clearly identify precisely what 
facts cannot be determined.  For example, it should be clear in 
the examiner's remarks whether it cannot be determined from 
current medical knowledge that a specific in-service injury or 
disease can possibly cause the claimed condition, or that the 
actual cause cannot be selected from multiple potential causes.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Consequently, another VA opinion should be obtained.

With respect to the Veteran's claims for an increased rating for 
service-connected right knee strain and entitlement to a TDIU, 
the Board has determined that further development is warranted as 
well.  

Additional evidence pertinent to the Veteran's right knee claim 
(April 2010 private treatment records) was associated with the 
record after the RO issued the last Supplemental Statement of the 
Case (SSOC) in July 2009.  This evidence must be considered by 
the agency of original jurisdiction (AOJ) for review and 
preparation of an SSOC unless this procedural right is waived.  
Such waiver must be in writing or, if a hearing on appeal is 
conducted, formally entered on the record orally at the time of 
the hearing.  See 38 C.F.R. § 20.1304(c) (2009).  

In this appeal, the RO has not considered the additionally-
submitted evidence, and at the May 2010 hearing, the Veteran 
specifically indicated that he wished to have the new evidence 
considered by the AOJ.  Hence, a remand for RO consideration of 
the additional evidence, in the first instance, is warranted.  

In addition, at the hearing, the Veteran reported that his right 
knee disability had worsened since the most recent examination.  
As such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his right knee disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, for this reason as well, the Board has no 
discretion and must remand this claim.  

The Board finds that the issue of entitlement to a TDIU is not 
ripe for Board adjudication at this time as the grant of service-
connection for a low back condition and the adjudication of the 
Veteran's right knee increased rating claim could affect the 
outcome of the issue of whether the Veteran's service connected 
disabilities render him unemployable.  Under these circumstances, 
the Board finds that, as the above issues are inextricably 
intertwined with the TDIU issue, they should be considered 
together, and thus a decision by the Board on the Veteran's TDIU 
claim at this juncture would be premature.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (providing that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be rendered 
until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims folder 
any outstanding records of the Veteran's 
treatment, the RO should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, extent, 
onset, and etiology of his degenerative 
arthritis of the lumbar spine.  The claims 
folder should be made available and reviewed 
by the examiner.  All indicated studies 
should be performed and all findings should 
be reported in detail.  A diagnosis of any 
low back disabilities should be made.  The 
examiner must consider the Veteran's 
assertion that his service-connected right 
knee disability has caused him to have to 
walk sideways down stairs which has caused 
back problems over the last five years and 
should opine as to whether it is at least as 
likely as not that any low back disorder 
found to be present is related to or had its 
onset during service or was caused or is 
aggravated by the Veteran's service connected 
right knee disability.  The rationale for all 
opinions expressed should be provided in a 
legible report.  

2.  After associating with the claims folder 
any outstanding records of the Veteran's 
treatment, the RO should schedule him for an 
appropriate VA examination to determine the 
nature, extent, frequency and severity of his 
right knee disability.  The claims folder 
should be made available to and reviewed by 
the examiner. All indicated tests, including 
X-rays and range of motion studies, should be 
performed. The examiner should express the 
findings of range of motion studies in 
degrees and in relation to normal range of 
motion, and should fully describe any pain, 
weakened movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the right knee 
on both flexion and extension.  The examiner 
must also indicate whether, and to what 
extent, he has instability.  All findings and 
conclusions should be set forth in a legible 
report.

3.  After completing the above development 
any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for entitlement to a 
rating in excess of 10 percent for service 
connected right knee strain.  The RO should 
consider the claim in light of all pertinent 
evidence, to include the additional evidence 
received since issuance of the July 2009 
SSOC, and legal authority.  The RO should 
also readjudicate the issues of entitlement 
to service connection for low back condition, 
to include as secondary to service-connected 
right knee condition and entitlement to a 
TDIU, on a schedular and extraschedular 
basis, if warranted, and in light of all 
pertinent evidence and legal authority.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided an SSOC and given an appropriate 
opportunity to respond before the case is 
returned to the Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


